MOORE, J.,
dissents.
hi respectfully dissent for the reasons assigned in this court’s original opinion. Ordinarily a variance between the documents and a party’s testimony will create a genuine issue of material fact. Here, however, the plaintiffs admitted in deposition that they received all the information relayed through the parties’ respective agents. This fact demonstrates that the plaintiffs will not be able to prove an essential element of their claim, that the defects were not known to them at the time of the sale. The prospect that a fact finder might discredit the plaintiffs testimony is not grounds for denying the summary judgment. Babin v. Winn-Dixie La., 2000-0078 (La.6/30/00), 764 So.2d 37. Moreover, nobody disputes that the quarter-inch separations in the brick and fascia and the hole in the back yard were readily apparent; these would lead a reasonably prudent buyer to inspect further. I would affirm the judgment of the trial court.